Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 11/13/2021, applicant filed an amendment on 02/23/2022, amending claims 1, 11. No claims were added or cancelled.  The pending claims are 1-20. 

	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sam Yip on 03/11/2022.
The application has been amended as follows:
In the claims:
 (Claim1) A computer-implemented method for generating a summary of a textual document by summarizing text with sentence extraction comprising:
training a natural language processing (NLP) based feature extractor using a training dataset containing words and characters of a selected language, wherein the training comprises constructing a stop-words database of the feature extractor such that the trained feature extractor recognizes stop words in the selected language during a sentence extraction of the textual document;
 to generate one or more vector spaces by mapping words or phrases to vectors of real numbers and to perform vector calculations; 
extracting a plurality of sentences from a textual document by the trained feature extractor; 
generating a word vector set with respect to each of the plurality of sentences by the processor; 
using the word vector set with respect to each of the plurality of sentences to generate a n-grams vector set and a phrase-n vector set with respect to each of the sentences by the processor, wherein n is a positive integer greater than 1; 
computing a word score representing similarity between the word vector sets, a n-grams score representing similarity between the n-grams vector sets, and a phrase-n score representing similarity between the phrase-n vector sets by the processor;
combining the word score, the n-grams score, and the phrase-n score to compute an edge score representing similarity between of the plurality of sentences by the processor; 
computing a ranking of importance on the plurality of sentences using the edge scores of the sentences; and generating a summary of the document using a pre-defined number of top importance- ranking sentences.
(Claim 11) An apparatus for summarizing text with sentence extraction comprising:
a natural language processing (NLP) based feature extractor trained using a training dataset containing words and characters of a selected language, wherein the training comprises constructing a stop-words database of the feature extractor such that the trained feature 
wherein the feature extractor is further configured to extract a plurality of different sentences from a document comprising text; and 
a processor trained to generate one or more vector spaces by mapping words or phrases to vectors of real numbers and to perform vector calculations; 
wherein the processor is further configured to generate a word vector set with respect to each of the plurality of different sentences and use the word vector set with respect to each of the plurality of different sentences to generate a n-grams vector set and a phrase-n vector set with respect to each of the sentences, wherein n is a positive integer greater than 1;
wherein the processor is further configured to compute a word score representing similarity between the word vector sets, a n-grams score representing similarity between the n- grams vector sets, and a phrase-n score representing similarity between the phrase-n vector sets, and the word score, the n-grams score, and the phrase-n score are combined to compute an edge score representing similarity between of the plurality of different sentences; wherein the processor is further configured to compute a ranking of importance on the plurality of  different sentences using the edge scores of the sentences; and 
wherein the processor is further configured to generate a summary of the document using a pre-defined number of top importance-ranking sentences.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Dependent claims 2-10 and 12-20 are allowed for being dependent and further limiting independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ABDELALI SERROU/Primary Examiner, Art Unit 2659